28 Ill. App.2d 460 (1961)
171 N.E.2d 798
Stanley Olipra, Plaintiff-Appellee,
v.
Joseph Zambelli, et al., Defendants. On Appeal of City of Chicago, a Municipal Corporation, Defendant-Appellant.
Gen. No. 47,956.
Illinois Appellate Court  First District, Second Division.
January 24, 1961.
Rehearing denied February 14, 1961.
*461 John C. Melaniphy, Corporation Counsel of the City of Chicago (Sydney R. Drebin and Edward E. Plusdrak, Assistant Corporation Counsel, of counsel) for appellant.
Cummings & Myman and Paul Denvir, of Chicago (Stanley M. Cahn, of counsel) for appellee.
(Abstract of Decision.)
This case is controlled by the decision in Adamczyk v. Zambelli, 25 Ill. App.2d 121, 166 N.E.2d 93.
Opinion by PRESIDING JUSTICE BURKE.
Judgment reversed and cause remanded with directions.
Not to be published in full.